At the time the canal boat was injured. she was safely moored in the canal basin adjoining the Oswego river. She was fastened in the ice frozen about her, and, without the concurrence of some other cause, was in no peril from the ice. A freshet then occurred in the river, and the water rose rapidly and flowed over the sea-wall separating the basin from the river, and raised the stern of the boat, while her bow was held fast by the ice, and thus the injury was done. The ice would not have occasioned the injury without the freshet, and the freshet would probably have done no injury if the boat had not been held fast by the ice at her bow. If the injury can be said to have been caused by the ice, then, by the terms of the policy, the defendant is exempted from liability, but if it was caused by the freshet, then it is unquestioned that the loss is covered by the policy. It is frequently difficult to determine whether a loss arises from a peril insured against, and this difficulty is increased when different causes concur at the same time in producing the loss. The courts always look at the proximate cause, and if that be a peril insured against, *Page 94 
no matter how many other causes may have contributed to the loss, the insurer is held liable. Causa proxima, non remota spectatur
is a fundamental principle in the law of insurance, and the reason is, as given by Lord BACON, that "it were infinite for the law to consider the cause of causes, and their impulsion, one on another; therefore, it contenteth itself with the immediate cause." (2 Arnould on Ins., 764.) In 1 Phillips on Insurance (§§ 1132 and 1137), it is said, as the result of all the jurisprudence upon the subject, that in case of the concurrence of different causes, to one of which it is necessary to attribute the loss, it is to be attributed to the efficient predominating peril, or that by which the operation of the other is directly occasioned as being merely incidental to it. The rule is laid down in 2 Parsons on Maritime Law, 258, as follows: "That the insurers are liable or exonerated, according as the leading and principal cause of the loss be one insured against, or one that is excepted." The rule is plain enough, but its application is not infrequently difficult, and this is a case in which the difficulty is presented. I am, however, of opinion that the freshet must be regarded as the proximate cause of the loss.
The boat was quietly and safely lying in the canal basin, and the water, largely increased in volume by the freshet, came there in large quantities and raised the stern of the boat, and twisted and wrenched her, thus greatly injuring her. This injury would not have been occasioned, if the boat had not been held fast by the ice, and, yet, the ice was the remote cause, and the freshet the active, efficient and direct cause. The ice can no more be said to have been the direct cause of the injury than a dock could be said to have been if the boat had been tied to one, and thus held fast while she was dashed to pieces by a freshet. We must, therefore, hold that the loss was occasioned by a peril insured against.
The policy provided that the boat should not be navigated between noon of the fifteenth day of December and noon of the first day of April following, and that between those dates she should be tied up tight and safely moored, satisfactorily to the *Page 95 
company, and the referee found that she was not, during that time, safely moored, and that no notice was given to the company of the place where she was moored; and, hence, the further question to be considered is, whether this finding can uphold the judgment ordered by him. It could not have been the intention of the parties that, during the period mentioned, the boat should be moored with absolute safety, because she could not be moored in any place where she would be entirely free from any casualty or danger. If such a construction were given to the policy, the owner would, during the period mentioned, be practically without any insurance, taking upon himself all the risk to his boat, and that certainly would be against the manifest intention of the parties. He was to lay up and moor his boat as specified, and then, during the period mentioned, the insurance was to cover his boat, except as otherwise specified in the policy. It must have been the intention of the parties that the boat should be moored in a proper place, with reasonable care and safety. I have looked carefully into the case, and I can find no evidence that she was not thus moored. The basin was a place where many boats were moored every winter, and it does not appear that any of them were ever injured or lost in consequence of any freshet in the river but this one. If, therefore, the learned referee meant by his finding that this boat was not moored with reasonable safety, there was no evidence to sustain his finding. If he meant that the boat was not moored with absolute safety, the finding was immaterial and could not be the basis of the judgment ordered by him. There was nothing in the policy requiring that the plaintiff should give the company notice of the place where the boat was moored. If it had been the intention of the parties that notice should be given, a matter of such importance to the rights of the parties would have been inserted in the policy. No one of ordinary understanding, in reading the policy, would suppose that it requires such notice, and to give it such a construction as to require notice would entrap the insured. The conditions in a policy which are intended to exempt the insurer from a liability which *Page 96 
would otherwise rest upon him, should be plainly inserted, so that the insured can understand his rights and duties, and not lose the protection of his policy by implication and inference from the uncertain language used by the underwriter. Some meaning must, however, be given to the word "satisfactory," used in this connection in the policy. Canal boats run upon well known channels, and insurance companies have their agents at different points along such channels, and it is quite easy for them to ascertain where boats insured by them are moored. If they find that a boat is not moored in a proper place, they can object, and thus shield themselves, without question, from liability, if their objections be not heeded. While they cannot, under such a policy as this one, require that a boat should be moored in a place of absolute safety, they can in all cases require that it shall be moored in a place of reasonable safety, and require that it should be properly fastened. But the objection that no notice was given of the place where the boat was moored, was not taken in the answer, nor in any way upon the trial. If it had been, perhaps the plaintiff could have shown that it was given, and for this reason, also, the objection should not now prevail.
I am, therefore, of opinion that the order of the General Term should be affirmed, and judgment, absolute, ordered against the defendant, with costs.
For reversal, LOTT, Ch. C., REYNOLDS and GRAY, CC.
For affirmance, EARL and JOHNSON, CC.
Order reversed, and judgment on the report of the referee affirmed. *Page 97